Name: Council Decision (EU) 2015/928 of 15 June 2015 appointing a member and an alternate member of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for Lithuania
 Type: Decision
 Subject Matter: parliament;  Europe;  business organisation;  EU institutions and European civil service
 Date Published: 2015-06-17

 17.6.2015 EN Official Journal of the European Union L 150/23 COUNCIL DECISION (EU) 2015/928 of 15 June 2015 appointing a member and an alternate member of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for Lithuania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 1365/75 of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (1), and in particular Article 6 thereof, Having regard to the lists of candidates submitted by the Governments of the Member States and by the employees' and employers' organisations, Whereas: (1) In its Decisions of 2 December 2013 (2), 8 July 2014 (3) and 18 November 2014 (4), the Council appointed the members and alternate members of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for the period ending on 30 November 2016, with the exception of certain members. (2) The employers' organisation BUSINESSEUROPE has submitted nominations for two posts to be filled, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as member and alternate member of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for the period ending on 30 November 2016: III. REPRESENTATIVES OF EMPLOYERS' ORGANISATIONS Country Member Alternate Lithuania Mr Danukas ARLAUSKAS Mr Vaidotas LEVICKIS Article 2 The Council will appoint the members and alternate members not yet nominated at a later date. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 June 2015. For the Council The President Kaspars GERHARDS (1) OJ L 139, 30.5.1975, p. 1. (2) Council Decision of 2 December 2013 appointing the members and alternate members of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions (OJ C 358, 7.12.2013, p. 5). (3) Council Decision 2014/462/EU of 8 July 2014 appointing members and alternate members of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for Hungary (OJ L 209, 16.7.2014, p. 54). (4) Council Decision of 18 November 2014 appointing an alternate member of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for Malta (OJ C 420, 22.11.2014, p. 4).